Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The previous Examiner’s Amendment dated 03/15/2022 is hereby rescinded for clarity of the record. There was an error in the Examiner’s amendment to claim 97, which is corrected below. 
Authorization for this examiner’s amendment was given in an interview with Leslie Serunian on 02/23/2022.
The application has been amended as follows:
Claim 75 is amended, at line 4, to insert “non-human” between “donor” and “mammalian”. 
Claim 75 is amended, at line 5, to insert “non-human” between “donor” and “mammalian”.
Claim 75 is amended, at line 6, to insert “mammalian” between “non-human” and blastocyst”.
Claim 75 is amended, at line 8, to delete “or cDNA”. 
Claim 75 is amended, at line 10, to insert “efficiency of” between “increases” and “pre-implantation”. 
Claim 78 is amended, at lines 2-3, to delete “or cDNA”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632